Citation Nr: 9911199	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  95-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for low back pain with 
sciatica, left leg, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to March 
1980.

This appeal arises from a June 1994 RO rating decision which 
denied the veteran's claim for a rating increase in excess of 
10 percent for his low back disorder.  

On his March 1995 VA Form 9, the veteran requested a personal 
hearing before the Board of Veterans' Appeals (Board) in 
Washington, D.C.  Although one was scheduled, the Board was 
informed in April 1997 that he was unable to attend the 
hearing and that he wanted the VA to proceed with the 
disposition of his claim.

In June 1997, the Board remanded the veteran's claim for 
additional development.


FINDINGS OF FACT

The veteran's service-connected low back disorder is 
manifested by complaints of low back pain radiating into the 
left leg, slightly decreased range of motion, occasional 
flare-ups, minimal L2 lipping and mild degenerative joint 
changes, with no spasm, no weakness, no fatigue, and no 
evidence of neuropathy or radiculopathy affecting the left 
lower extremity.     


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected low back pain with sciatica of 
the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.71a including Diagnostic Codes 5292, 5293, 5295 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran was treated 
during service for problems with his low back.  Following a 
May 1980 VA examination, the RO, in June 1983, granted the 
veteran's claim for service connection for low back pain with 
sciatica, left leg, and assigned 10 percent disability 
rating.

VA outpatient treatment records dated from May 1989 to June 
1993 indicate that the veteran had ongoing treatment for 
problems with his lumbosacral spine.  Assessments included 
degenerative disk disease (April 1990); low back pain with 
radiculopathy (June 1993); degenerative joint disease of the 
lumbosacral spine - not severe, and low back pain secondary 
to mechanical abuse and without radicular component (July 
1993).

On VA examination in October 1993, the veteran reported a 
history of back problems since 1978.  It was noted that the 
veteran had subjective complaints of flare-ups of pain in the 
lower back and the left leg with numbness in the toes.  On 
physical examination, the examiner reported that the veteran 
had no postural abnormalities and no fixed deformities.  
Lower back paraspinal muscle spasm was noted.  Range of 
motion examination revealed that the veteran had forward 
flexion to 80 degrees, backward extension to 30 degrees, 
lateral flexion (right and left) to 30 degrees, and rotation 
(right and left) to 30 degrees.  Objective evidence of pain 
on motion included a positive straight leg-raising test on 
the left with pain felt in the lower back.  Deep tendon 
reflexes at the knee and ankle were 2+ and sensory was 
grossly intact.  The diagnosis was degenerative joint disease 
at L5/S1 with narrowing of that space.  

In a March 1994 letter, James R. Schwartz, M.D., reported 
that he has treated the veteran for back problems since July 
1993.  At that time, pain and limitation of motion were noted 
and X-rays revealed an L5-S1 facet degenerative joint 
disease, mild to moderate, with some L5-S1 narrowing.  The 
impression was mechanical back pain secondary to overuse with 
a radicular component.  The veteran was put on medication and 
referred to physical therapy.  Dr. Schwartz noted that on 
evaluation in March 1994, the veteran had a mild restriction 
in range of motion in his lumbosacral spine.  He also 
reported that the tenderness in the back, buttocks, or the 
leg which was seen on original examination, could not be 
found at this time.  A CT scan was read as mild bulge at L4-5 
with changes compatible with age.  

The impression on a February 1995 MRI report included: 
degenerative disk disease at multiple levels as described 
above; an annular bulge without significant impingement upon 
the spinal canal or the neural foramen at the L4-5 level; and 
no disc herniation or significant impingement upon the spinal 
canal or the neural foramen seen at other levels.  

On VA examination in April 1995, the veteran reported 
subjective complaints of back pain when sitting or lying 
down, back stiffness, and radiating pain down the left leg to 
the toes.  Objective findings included reflexes normal, no 
postural abnormalities or fixed deformity, and good 
musculature of the back.  Range of motion testing revealed 
that forward flexion was to 100 degrees, backward extension 
was to 10 degrees, left and right lateral flexion were to 20 
degrees, and  rotation left and right were to 45 degrees.  
The physician noted that there was some objective evidence of 
pain on motion and that straight leg raising caused back 
pain.  Sensation and reflexes were noted to be normal.  The 
diagnosis was lumbosacral strain with degenerative disk 
disease.

In May 1995, VA medical records from Langley Air Force Base 
dating from November 1981 to February 1995 were added to the 
claims file.  These records show ongoing treatment, including 
physical therapy, for complaints of back problems.  
Assessments included: mild spasm of the right upper lumbar 
area (April 1988); lumbar strain improving (October 1989); 
degenerative disk disease of the lumbosacral spine (April 
1990); low back pain (October 1991); mild disk bulge at the 
L4-5 level (March 1994); and mechanical low back pain with 
sciatica (February 1995).

Following the June 1997 Board Remand, additional outpatient 
treatment records dated from 1993 through 1997 were submitted 
showing some treatment for low back problems.  Records from 
February through April 1994 indicate complaints of ongoing 
back pain that radiated down the left leg.  A July 1994 
physical therapy status report indicated that the veteran had 
been treated since May 1994 to decrease pain, increase 
strength, and increase range of motion in the lower back.  It 
was noted that there was no change in the radiating symptoms 
with the worst pain being 0-2 out of 10.  The impression on a 
December 1994 record from the orthopedic clinic was chronic 
low back pain with left subjective sciatica where the 
subjective complaints outweigh the objective findings.  A 
February 1995 record noted mechanical low back pain without 
sciatica.  Subsequent outpatient treatment records pertain 
mainly to problems associated with the cervical spine.     
 
On his November 1997 VA examination of the spine, the veteran 
reported back pain that radiated down the left leg into the 
calf area, stiffness, and fatigability.  He noted flare-ups 
after certain activities such as lifting and excessive 
bending.  These reportedly occurred every two months and 
occasionally required two to three days of bed rest.  The 
examiner noted that the veteran used a back brace at work and 
that he has not lost any time from work due to his back.  
Testing of the veteran's range of motion revealed that the 
veteran had forward flexion from 10 to 85 degrees and 
backward extension that was only 10 degrees short of full.  
Left and right lateral flexion was found to be from 0 to 15 
degrees, and left and right rotation was noted to be from 0 
to 30 degrees.  The examiner reported that the ranges of 
motion were limited by pain and discomfort in each extreme.  
It was specifically noted that the pain was at the L3 level 
and evidenced by verbal and facial expression, and that  
there was no spasm, no weakness, and no fatigue.  The 
physician noted that the veteran had some inability to fully 
stand erect and that he bent forward at a 10-degree angle of 
flexion.  He also reported no evidence of motor or sensory 
loss with pain in the L5, S1 distribution on the left.  The 
examiner noted that X-ray results revealed no evidence of 
disc space narrowing or spondylolisthesis, minimal anterior 
L2 marginal lipping and mild sacroiliac joint degenerative 
changes.  The diagnosis was low back pain with X-rays showing 
mild sacroiliac joint degenerative changes and some lumbar 
lipping in L2 level.  

On a November 1997 VA examination of the nerves, the veteran 
reported low back pain with some radiation to the left leg.  
Extra Strength Tylenol was noted to provide some relief.  The 
examiner noted that the veteran's back pain did not appear to 
interfere with his daily activity or employment.  The 
impression was second degree musculoskeletal dysfunction.  
Pain was noted in the L5, S1 segment of the left leg.  The 
diagnoses were low back pain with radiation into the left 
leg, normal EMG, and X-rays showing degenerative changes over 
the sacroiliac joints and some mild degenerative change of 
the lumbar spine.  

The findings on a December 1997 EMG consultation report were 
within normal limits with no evidence of neuropathy or 
radiculopathy affecting the left lower extremity, and chronic 
low back pain most likely secondary to musculoskeletal 
problems verses myofascial pain.    
     

Analysis

The veteran contends that his service-connected low back pain 
with sciatica is more disabling than reflected by the current 
rating.  The veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that it is not 
inherently implausible.  Relevant evidence has been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The disability due to the veteran's service-connected low 
back disorder is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71, Diagnostic Code (D.C.) 5295, for 
lumbosacral strain.  This provision provides for a 40 percent 
rating if the strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.  A 
20 percent rating is in order when the lumbosacral strain is 
manifest by muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in the standing 
position.  A 10 percent rating is warranted when there is 
characteristic pain on motion.  

According to the most recent medical evidence on file (the 
1997 VA examination reports), the veteran has low back pain 
with degenerative joint changes that are described as mild.  
While the veteran has complaints of pain that radiated down 
the left leg, limitation of motion, and occasional flare-ups, 
there has been no finding of muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in the 
standing position.  In fact, the examiner specifically found 
that the veteran's low back showed no muscle spasm, no 
weakness, and no fatigue, and that there was some lateral 
flexion to 15 degrees.   Without muscle spasm and the loss of 
lateral spine motion unilaterally in the standing position, a 
rating in excess of 10 percent is not possible under D. C. 
5295.

The Board notes that the veteran's back disorder may also be 
rated under D.C. 5293 for intervertebral disc syndrome.  
Under this provision, a 10 percent rating is  warranted when 
the veteran's intervertebral disc syndrome is mild and a 20 
percent rating is in order when the veteran's intervertebral 
disc syndrome is moderate with recurring attacks.  A 40 
percent rating is warranted if the disorder is severe with 
recurring attacks and intermittent relief.  The maximum 
rating of 60 percent is for application if the disorder is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and having 
little intermittent relief.

On review of the veteran's symptomatology, it is clear that 
his back disability does not rate higher than 10 percent 
under this code either.  X-rays revealed that the anterior L2 
marginal lipping was minimal and that the sacroiliac joint 
degenerative changes were mild.  They also showed that there 
was no evidence of disc space narrowing or spondylolisthesis.  
While the examiner noted that the veteran had flare-ups after 
certain activities such as lifting or excessive bending, he 
also reported that the veteran has not lost any time from 
work due to his low back disorder.  Although the November 
1997 nerves examination indicated that the veteran had low 
back pain with radiation into the left leg, the findings on 
the December 1997 EMG consultation report were within normal 
limits with no evidence of neuropathy or radiculopathy 
affecting the lower left extremity.  Since there is no 
showing of moderate symptoms with recurring attacks, a rating 
in excess of 10 percent is not warranted under D.C. 5295.  

Additionally, the Board notes that since range of motion 
testing revealed that the veteran's limitation of motion is 
only slight, an increased rating under D.C. 5292 (for 
limitation of motion of the lumbar spine) is not warranted.  

The Board finds that the veteran's low back symptoms do not 
approach the level of a moderate disability under D.C. 5292, 
5293, or 5295, and that a rating in excess of 10 percent is 
therefore not warranted.  The preponderance of the evidence 
is against the veteran's claim, and thus the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For this reason, 
the claim for an increased rating must be denied.

The Board has considered the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), wherein it was held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and the effects of pain and other symptoms 
on use and flare-ups must be taken into account in rating the 
disability.  In this case, while the veteran reported flare-
ups, it was noted that these do not cause him to lose any 
time at work.  Additionally, the latest VA examinations have 
not shown that the veteran has more than slight limitation of 
motion with no weakness and no fatigue.  This degree of 
impairment is already considered in the current 10 percent 
evaluation.


ORDER

The veteran's claim for a rating in excess of 10 percent for 
his service-connected low back pain with sciatica, left leg, 
is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

